     EXHIBIT 9
PETROCHOICE HOLDINGS, INC.’S REPLY IN SUPPORT
    OF ITS MOTION FOR SUMMARY JUDGMENT
DocuSign Envelope ID: 577B06CA-2BE8-4F15-B91F-4B244D6D2663




                                  IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
              -------------------------------------
              PETROCHOICE HOLDINGS, INC.                 x
                                 Plaintiff,              :   CIVIL ACTION
                                                         :
                   - against -                           :
                                                         :   No. 19-6152-JMG
              FRANCIS S. OROBONO, JR.,
                                                         :
                                 Defendant.              :
              -------------------------------------x

                                     DECLARATION OF ROBERT WALKER IN SUPPORT OF
                                      PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

                     I, Robert Walker, declare and state as follows:

                     1.        The facts stated herein are within my personal knowledge and if called to testify, I

            could and would competently do so as set forth herein.

                     2.        I am over the age of 18 and of sound mind and make this Declaration based upon

            my own personal knowledge and upon the knowledge of PetroChoice Holdings, Inc.

                     3.        I am the Senior Vice President of Sales and Marketing at PetroChoice Holdings,

            Inc. (“PetroChoice”), and have been in that role since September, 2017.

                     4.        I have reviewed the Complaint filed by PetroChoice in this matter as Dkt. No. 1

            (the “Complaint”).

                     5.        All of the information in the Complaint is true and correct to the best of my

            knowledge, information, and belief.

                     6.        I am authorized to make this declaration on PetroChoice’s behalf.

                     I declare under penalty of perjury, pursuant to 28 U.S.C. § 1746 that the foregoing

            statements are true and correct to the best of my knowledge.

              DATED: July 20, 2021.                               By:
                                                                  Robert Walker


            4815-9673-2146.1
